Citation Nr: 0532924	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-26 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left knee disability 
secondary to a service-connected right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from July 1957 to 
June 1960.

This appeal arises from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that in pertinent part denied 
the veteran's claim seeking entitlement to service connection 
for degenerative joint disease of the left knee secondary to 
the service-connected right ankle disability.  In November 
2004, the Board remanded this issue for additional 
development.  The case has been returned to the Board for 
further appellate review. 


FINDING OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
on appeal.

2.  Competent medical evidence reflects that the veteran's 
left knee osteoarthritis is related to the service-connected 
right ankle disability.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, his 
left knee osteoarthritis is proximately due to, or 
aggravated, by service-connected right ankle disability.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.310(a) (2005). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2005).

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating the claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary.  

Background

The RO granted service connection for residuals of a right 
ankle injury that occurred in May 1959.  

In February 2001, Terry Green, M.D., a board certified 
private orthopedist, reported having treated the veteran's 
left knee since the 1980s for progressively worsening pain.  
Dr. Green noted that the veteran had complained of shifting 
weight from a painful right ankle, which the veteran felt was 
responsible for the left knee pain.  The doctor noted left 
knee painful limitation of motion with effusion and a mild 
varus (bent inward) deformity.  X-ray study of the left knee 
showed advanced, severe osteoarthritis of the medial and 
patellar femoral compartments.  Dr Green opined, "It is more 
likely than not or with the reasonable medical certainty that 
the reason he wore out his left knee is because of weight 
shifting from the painful service connected injury of the 
right ankle."  

A September 2001 VA orthopedic consultation report reflects a 
diagnosis of left knee arthritis.  The veteran reported 
compensating for right ankle pain by overusing the left lower 
extremity.  The examiner found that the left knee would not 
fully extend, found left knee effusion, and noted abnormal 
gait.  The veteran used a cane in the right hand.  The 
examiner warned the veteran not to unload the left knee too 
much, as this would cause right lower extremity 
complications.   

A January 2002 VA orthopedic consultation report suggested 
left total knee replacement.  The left knee was fitted with a 
medial unloading brace.  The veteran walked with a cane in 
the right hand. 

A May 2002 VA orthopedic examination report reflects that the 
left knee was more symptomatic that the right; however, both 
knees had full range of motion and tibial varus (bent inward) 
deformity.  The physician found no effusion but did find 
positive drawer sign and crepitation on the left.  The left 
knee also had painful and mildly positive Lachman's test 
(anterior drawer test for serious knee injury performed at 20 
degrees of flexion, Dorland's Illustrated Medical Dictionary 
1677 (28th ed. 1994)).  

May 2002 VA X-rays of the left knee showed narrowing of the 
medial joint compartment, spurring along the femoral tibial 
joint line, irregularity of the femoral condyle and 
retropatellar degenerative changes.  Right knee X-rays, for 
comparison purposes, showed slight medial compartment 
narrowing.  The left knee diagnoses were degenerative joint 
disease and anterior cruciate ligament instability.

The VA physician opined that any relationship between the 
left knee and the right ankle would depend on whether the 
left knee symptoms had rapidly occurred after the right ankle 
injury or whether they arose over a number of years.  Noting 
that the claims file was not available, the physician 
declined further comment.  

In July 2002, the veteran reported that the right ankle had 
been locking.  The relevant diagnoses were severe 
osteoarthritis of the left ankle and right knee.

An August 2002 VA prosthetics laboratory report reflects that 
an examiner found no abnormality of either the right ankle or 
of the veteran's gait.  The examiner then noted, however, 
that the veteran should be fitted with a Swedo ankle brace.  

An October 2002 VA X-ray report noted a complaint of abnormal 
gait.  The veteran underwent an abbreviated VA examination of 
the left knee in October 2002 that reflects that the chief 
complaints remained right ankle and left knee pains.  The 
veteran complained of loss of control of the right ankle, for 
which he compensated by shifting even more weight to the left 
leg.  The examiner noted that a new right ankle brace could 
change the mechanics of the veteran's gait, and might also 
help unload the left knee.  Replace the left knee joint was 
deferred.  

In November 2002, the relevant diagnoses were severe 
osteoarthritis of the left knee and right ankle.  

According to a January 2003 VA compensation and pension 
examination report, the veteran had fallen in 2002 due to 
right ankle pathology.

In April 2004, the veteran testified before the undersigned 
that he had shifted weight from a painful right ankle for 
years and that his physician agreed that this had caused the 
left knee to wear out.  His spouse testified that they had 
been married for 41 years and the veteran had always favored 
the right ankle, which had always been swollen.  The veteran 
testified that left knee symptoms had arisen gradually over 
the years.  

In November 2004, the Board remanded the case for examination 
of the left knee.

February 2005 VA X-rays showed a normal left knee; however, 
X-rays of the right knee showed marked narrowing at the 
lateral joint space with sclerotic change involving the 
articular margin of the lateral tibial plateau with spur 
formation.  There were subchondral cystic changes and spurs 
in the femoral condyle. Infrapatellar soft tissue swelling 
was seen.  The impression was osteoarthritis of the right 
knee.  

The veteran underwent a VA orthopedic compensation and 
pension examination in March 2005.  During the examination, 
the veteran denied any left knee trauma but noted a twenty 
year history of increasing left knee pain.  The physician 
noted both left and right knee symptoms, which included 
slight right knee crepitus and joint line tenderness, but no 
weakness or effusion limitation of extension.  

The left knee showed no effusion or weakness, but did lack 
full extension.  Range of flexion was also less than on the 
right.  Joint line tenderness was shown.  There was slight 
patella crepitus.  Ambulating caused left knee pain.  All 
tests for instability were negative.

Upon review of the medical history, the physician noted that 
January 2002 X-rays showed bilateral genu varus.  The 
physician then opined that current left knee problems were 
the result of age-related osteoarthritis, rather than a 
remote right ankle injury, as the original right ankle injury 
had healed with no further complaint for a significant period 
of time, "which would be evidence against a clear-cut nexus 
relating the remote ankle injury to the opposite knee 
injury."  The physician further opined that the restriction 
in the range of motion of the right ankle would not be 
significant enough to cause a problem with the opposite 
extremity, and noted that recent and earlier X-rays showed a 
bilateral degenerative process occurring in both knees 
consistent with osteoarthritis. 

Finally, notwithstanding the comments on stability, the 
physician concluded that knee instability was found, which 
would warrant further testing.  

A March 2005 VA outpatient treatment report notes continued 
limping on the right ankle and use of a cane.  

Analysis

Service connection may be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303(a).  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

Secondary service connection is available where a service-
connected disability directly caused another disability and 
where a service-connected disability has aggravated a non-
service-connected disability.  38 C.F.R. § 3.310 (2005); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Competent 
medical evidence is required to link directly or secondarily 
the claimed condition to the veteran's period of active 
service.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

There is evidence in the record, both VA and private, that 
weight shifting can cause serious problems.  Especially 
probative of this is the September 2001 orthopedic 
consultation report that notes that the veteran was 
specifically warned not to unload the left knee too much, as 
that would then cause opposite extremity problems.  This 
medical advice is significant because there is ample, 
uncontroverted medical and lay evidence that a painful 
service-connected right ankle disability has caused weight-
shifting to the left lower extremity.  

In this case, the medical evidence concerning the current 
status of the left knee is in controversy.  On one hand, many 
VA medical reports and a private medical report agree that 
there is severe left knee osteoarthritis.  On the other hand, 
a February 2005 VA X-ray report purports that left knee X-
rays were normal.  The Board will resolve this medical 
conflict and find that severe left knee osteoarthritis is 
shown.  The February 2005 VA X-ray report is simply in error.  

The medical status of the right knee is also in controversy.  
Whereas a May 2002 VA X-ray showed slight medial joint line 
narrowing, a February 2005 VA X-ray purported showed marked 
right knee joint narrowing.  The Board will again resolve 
this medical conflict and find the February 2005 X-ray report 
of the right knee to be in error.  Perhaps the right knee 
report actually refers to the left knee, as these X-rays are 
wholly consistent with previous left knee X-rays.  

Finally, there is a conflict between the medical opinions 
offered by the veteran's private physician and that of the 
March 2005 VA examining physician.  The private physician's 
opinion is very persuasive, if not compelling, as it is based 
on a lengthy history of favoring the left lower extremity 
because of a painful right ankle.  

On the other hand, the Board does not find the March 2005 VA 
opinion to be persuasive.  First, the physician notes only a 
bilateral knee condition, which the record does not fully 
support.  Although there is bilateral genu varus and 
osteoarthritis, the osteoarthritis is far advanced on the 
left.  Numerous records reflect consideration of a total left 
knee replacement, none suggests a right knee replacement.  
Yet, the VA physician found that the impairment of knees was 
bilateral, with no regard given to advanced osteoarthritis on 
the left.  

Secondly, the VA physician appears to have addressed only 
direct causation from the original injury in 1959.  The 
physician did not address whether favoring the right would 
have affected the left knee and thus failed to comply with 
specific instructions given in the Board's REMAND.  Because 
overuse of the left lower extremity due to the painful right 
lower extremity is the crux of the case, and because the VA 
physician did not address this issue, the probative value of 
the opinion is reduced.  

Moreover, because the March 2005 VA medical opinion is based 
on erroneous February 2005 VA X-rays, its probative value is 
reduced.  

Finally, although the Board requested that the March 2005 VA 
examiner address whether it is at least as likely as not that 
there is a relationship, the VA physician reported that there 
was no "clear-cut nexus."  A "clear-cut nexus" is the 
wrong legal standard for service connection.  Reasonable 
doubt is to be resolved in favor of the veteran.  38 C.F.R. 
§ 5107.  For this reason, the Board must also discount the 
probative value of the March 2005 VA medical opinion.  

The veteran has attributed his left knee to his service-
connected right ankle, however, he does not have specialized 
training in a health care field and it is not contended 
otherwise.  Lay statements are considered to be competent 
evidence of symptoms of disease, disability, an injury; 
however, when the determinative issue involves a question of 
medical nature, such as the diagnosis, etiology, or date of 
onset, as here, only those who have specialized training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

After weighing all the medical evidence, including the 
testimony, the Board finds that the evidence is in at least 
relative equipoise.  Thus, the equipoise must be resolved in 
favor of the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Board 
will therefore grant entitlement to service connection for 
left knee osteoarthritis secondary to the right ankle.  




ORDER

Service connection for left knee osteoarthritis is granted.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


